Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 1-2, 5  are rejected under 35 U.S.C. 103 as being unpatentable over Burch ( US 20140240902 )  in view of Kameda (US 20150011174).
With regard to claim 1, Burch teaches a method of configuring a power distribution box, the method comprising: establishing, by the power distribution box ( e.g., 110a-2, Fig. 8)  , a wireless communication link ( link between the 326 and 314, Fig. 8)  with an external setting device ( e.g., 314, Fig. 8), 
receiving,  disconnect configuration data  ( priority information set by the user through priority selector, Fig. 2) for a plurality of outlet circuits  ( 140A-D, Fig. 2) of the power distribution box ( e.g., 110, Fig. 2); wherein the  disconnect configuration data includes priority data for a plurality of outlet circuits ( [0032]The priority levels may be set ..may be configurable by a user via a priority selector 156 associated with each outlet circuit 140. see [0033] The priority selector 156 provides an indication of the user's priority selection to the PD module) ;

receiving, at a power input ( e.g., 130, Fig. 2)  of the power distribution box ( 110, Fig. 2), alternating current (AC) power  ( power from 131, Fig. 2, see [0049] the power is AC power) from an external power source ( e.g., 131, Fig. 2); and
distributing the AC power received from the external power source ( e.g., 131, Fig. 2)to the plurality of outlet circuits ( e.g., 140A-D, Fig. 2)  in accordance with the priority data in disconnect configuration data ( data received from user interface to 150, Fig.2)  .
Burch does not explicitly teach receiving over the wireless communication link from the external setting device disconnect configuration data for a plurality outlet circuits of the power distribution box and priority data in the received disconnect configuration data.
However, Kameda teaches receiving over the wireless communication link (wireless link between 20-1 and 10, Fig. 1) from the external setting device (20-1, Fig. 1) , disconnect configuration data ( individual information sent from 202 to 101, Fig. 5, see [0082] individual tap information includes the priority information, [0083] each tap/outlet has individual tap information,) for a plurality of outlet circuits ( 31_1, 31_2, Fig. 1) of the power distribution box ( 10 and 30-1, Fig. 1, see [0051] 10 and 30 can performed wired communication with power tap, and [0059] 10 can be wired connect to other in bus to communicate), priority data in the received disconnect configuration data ( individual information sent from 202 to 101, Fig. 5, [0106] priority information indicating .. priority among the extracted outlet units, while Burch also teaches about priority level associated with each outlet)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burch, to receive over the 
With regard to claim 2, the combination of Burch and Kameda teaches all the limitations of claim 1, Burch further teaches  distributing the AC power received from the external power source to the plurality of outlet circuits in accordance with the disconnect configuration data comprises: detecting a sum current level for the plurality of outlet circuits;
determining that the sum current level exceeds a priority disconnect threshold ( e.g., [0030],  sum current exceeds the priority disconnect threshold); and
in response to determining that the sum current level exceeds the priority disconnect threshold, selectively disconnecting a first outlet circuit of the plurality of outlet circuits from the power input based on the priority level of the first outlet circuit ( see claim 8 of Burch, and see Fig. 4A when the sum current first exceeds the priority disconnect threshold 160, the PD module 150 determines the disconnect switch has the lowest priority and opens the switch (e.g., disconnect switch D, [0030] and Fig. 5 208, 214, 216).  .
With regard to claim 5, the combination of Burch and Kameda teaches all the limitations of claim 1, Burch further teaches  wherein configuring the power distribution box further includes setting a mode for each of the plurality of outlet circuits in accordance with the disconnect configuration data, wherein the mode of each outlet circuit is one selected from a group of an always-on mode in which priority disconnect is disabled and a priority disconnect mode in which priority disconnect is enabled ( ( see [0037], the mode of the outlet circuits 140 are set to be either in an always-on mode or a priority disconnect mode)).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Burch ( US 20140240902 )  and Kameda (US 20150011174) in further view of Ham ( US10218834).
With regard to claim 3, the combination of Burch and Kameda teaches all the limitations of claim 1, but not broadcasting, by the power distribution box, an advertisement message to the external setting device to identify the power distribution box in advance of establishing the wireless communication link.
However, Ham teaches broadcasting, by the power distribution box ( e.g., 100, Fig. 12A), an advertisement message ( e.g., S974, Fig. 12A) to the external setting device ( e.g., 600, Fig. 12A)  to identify the power distribution box ( e.g., 100, Fig. 12A)in advance of establishing the wireless communication link ( S995, Fig. 12A)( e.g.,974 before S995, when start to transmit the signal, the wireless communication link is established).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, to broadcast, by the power distribution box, an advertisement message to the external setting device to identify the power distribution box in advance of establishing the wireless communication link, as taught by Ham, in order to only transmit the control information to a desired device, improve the security of the communication, avoid transmit secured information to unwanted device.

4. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burch ( US 20140240902 )  and Kameda (US 20150011174) in further view of Boss ( US 2011/0320828).
With regard to claim 4, the combination of Burch and Kameda teaches all the limitations 1, Burch further teaches the current disconnect configuration data includes an initial priority level for each of the plurality of outlet circuits ( see [0029] teaches about a predetermined priority information of each outlet).

However, Boss teaches after establishing the wireless communication link ( 102 and 30 can communicates through wireless channel 100, Fig. 1, [0054])  and before receiving the disconnect configuration data ( 460, Fig. 4) ( see 400 query devices happens before the 460  communicates info to device , Fig. 4), transmitting, over the wireless communication link, current disconnect configuration data ( e.g., 410 receives device information, Fig. 4) of the power distribution box ( e.g., 102, Fig. 1, Burch teaches about the power distribution box) , wherein the current disconnect configuration data includes an initial priority level for each of the plurality of outlet circuits ( see [0079] in 410, 30 receives priority information of the device, Fig. 4 Burch teaches about outlets circuits) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, to transmit over the wireless communication link, current disconnect configuration data of the power distribution box, after establishing the wireless communication link and before receiving the disconnect configuration data wherein the current disconnect configuration data includes an initial priority level for each of the plurality of outlet circuits, as taught by  Boss, in order to generate control information in consideration of current operating status of the device, avoid abrupt change of operation, and make use the system can provide reliable operation.


6 is rejected under 35 U.S.C. 103 as being unpatentable over Burch ( US 20140240902 )  and Kameda (US 20150011174) in further view of Carlino (US20060176630).
With regard to claim 6, the combination of Burch and Kameda teaches all the limitations of claim 1, but not  transmitting, by the power distribution box, a notification to the external setting device indicating at least one selected from the group consisting of a tripped breaker of the power distribution box and opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits.
However, Carlino teaches transmitting, by the power distribution box( e.g.,10, 15, Fig. 1)  , a notification to the external setting device ( e.g., 20, Fig. 1)  indicating at least one selected from the group consisting of a tripped breaker of the power distribution box ( 10, 15, Fig. 1)  ( see abstract, monitor device receives trip data and send to the receiver device  ) and opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, to transmit, by the power distribution box, a notification to the external setting device indicating at least one selected from the group consisting of a tripped breaker of the power distribution box and opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits, as taught by Carlino, in order to report the current condition of the power distribution path to the controller, therefore the controller can use the data to analysis the operating condition, provide adaptive operating command and improve the intelligence and accuracy  of the operation  .

6. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burch ( US 20140240902 )  and Kameda (US 20150011174) in further view of Paul (US20130245849).
With regard to claim 7, the combination of Burch and Kameda teaches all the limitations of claim 1, Burch further teaches capturing power data from a current sensor (The PD 
The combination of Burch and Kameda does not teach transmitting, by the power distribution box, the power data over the wireless communication link.
However, Paul teaches transmitting, by the power distribution box ( 100, Fig. 1, Fig. 2), the power data ( [0046] send the current information through 225 to central utility) over the wireless communication link ( e.g., 225, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, to transmit, by the power distribution box, the power data over the wireless communication link, as taught by Paul, in order to use the present information of the current usage to make the connect/disconnect of the outlets through the remote control, implement an adaptive and intelligent control that improve the operating efficiency of the system.

7. Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burch ( US 20140240902 )  and Kameda (US 20150011174) in further view of Gelonese ( US 9,106,099 ).
With regard to claim 8, the combination of Burch and Kameda teaches  all the limitations of claim 1, Burch further teaches detecting a sum current level for the plurality of outlet circuits ( e.g., The PD module 150 monitors the sum current drawn by the sum of the outlet circuits 140 using either the sum of the outputs of the current sensors W, X, Y, and Z, or by using the current sensor 152. [0029])).
The combination of Burch and Kameda does not teach generating, by an indicator on the power distribution box, an indication that the sum current level is approaching a priority disconnect threshold before the sum current level exceeds the priority disconnect threshold. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, to generate by an indicator on the power distribution box, an indication that the sum current level is approaching a priority disconnect threshold before the sum current level exceeds the priority disconnect threshold, as taught by Gelonese , in order to provide a warning message before the disconnect action, so that user can take action before disconnect, provide a better user experience and provide an preventive option for the user.
With regard to claim 9, the combination of Burch and Kameda teaches all the limitations of claim 1, Burch further detecting a first current level for a first outlet circuit of the plurality of outlet circuits ( see claim 13 of Burch, detect individual current level for each outlet).
Burch does not teach generating, by a light indicator on the power distribution box, an indication that the first current level is approaching an individual circuit current threshold before the first current level exceeds the individual circuit current threshold.
However, Gelonese teaches generating, by a light indicator on the power distribution box( warning device, claim 11 of Gelonese, see LED indicator 64, Fig. 1, Burch also teaches about light indicator[0043]), an indication that the first current level is approaching an individual circuit current threshold before the first current level exceeds the individual circuit current threshold(the warning device configured to warn that the threshold value is shortly to be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, to generating, by a light indicator on the power distribution box, an indication that the first current level is approaching an individual circuit current threshold before the first current level exceeds the individual circuit current threshold, as taught by Gelonese , in order to provide a warning message before the disconnect action, so that user can take action before disconnect, provide a better user experience , provide an preventive option for the user, and further provide an individual control for each of the electrical outlet.

8. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US20130245849)  in view of Kameda (US 20150011174)
With regard to claim 10, Paul teaches a method of configuring a power distribution box, the method comprising:
establishing, by an external setting device ( e.g., 211, Fig, 3), communication link ( e.g., 219, Fig. 3)  with the power distribution box ( e.g., 100, Fig. 3);
providing, on a screen of the external setting device ( GUI of 211, Fig. 3), a configuration screen for the power distribution box ( see [0031] the customer can input the priority information on GUI, );
receiving , at the external setting device, ( GUI of 211, Fig. 2),  user input specifying new disconnect configuration data [0031]), the new disconnect configuration data including a priority level (The customer may provide his or her input as to the control or the prioritization of the appliances in one of several ways, [0031]) for each of a plurality of outlet circuits of the power distribution box ( e.g., 100, Fig. 3),

Paul does not explicitly teach establishing, by an external setting device, a wireless communication link with the power distribution box transmitting the new disconnect configuration, via the wireless communication link, to the power distribution box to configure the power distribution box.
Kameda  teaches establishing, by an external setting device ( e.g., 20-1, Fig. 1), a wireless communication link  ( see wireless link between 20-1 and 10, Fig. 1) with the power distribution box ( 10, and 30_1, Fig. 1, see [0051] 10 and 30 can performed wired communication with power tap 30, and [0059] 10 can be wired connect to other in bus to communicate); transmitting, by the external setting device ( e.g., 20-1, Fig. 1), via the wireless communication link( see wireless link between 20-1 and 10, Fig. 1)  the new disconnect configuration data( individual information sent from 202 to 101, Fig. 5 ) to the power distribution box(10, and 30_1, Fig. 1) to configure the power distribution box(10, and 30_1, Fig. 1) ( see Fig. 8, 105, 106 control the outlet based on the priority information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Paul, to establishing, by an external setting device, a wireless communication link with the power distribution box, transmit the new disconnect configuration data, by external device, via the wireless communication link to the power distribution box to configure the power distribution box, as taught by Kameda, in order to directly remotely control the power distribution, add additional controllability   for the power distribution box, improve the user experience


11 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US20130245849)  and Kameda (US 20150011174)in view of Carlino (US20060176630).
With regard to claim 11, the combination of Paul and Kameda teaches all the limitations of claim 10, but not receiving, from the power distribution box, a notification indicating at least one selected from the group consisting of a tripped breaker of the power distribution box and opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits.
However, Carlino teaches receiving, from the power distribution box( e.g.,10, 15, Fig. 1)  , a notification indicating at least one selected from the group consisting of a tripped breaker of the power distribution box( see abstract, monitor device receives trip data and send to the receiver device  )  and opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 10, to receive, from the power distribution box, a notification indicating at least one selected from the group consisting of a tripped breaker of the power distribution box and opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits, as taught by Carlino, in order to report the current condition of the power distribution path to the controller, therefore the controller can use the data to analysis the operating condition, provide adaptive operating command and improve the intelligence and accuracy  of the operation  .

10. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US20130245849)  and Kameda (US 20150011174)  in view of Vidal (US8054211).
With regard to claim 12, the combination of Paul and Kameda teaches all the limitations of claim 10, but not receiving advertisement messages from a plurality of power 
However, Vidal teaches receiving advertisement messages from a plurality of power distribution boxes ( e.g., 104, 106, 108, 110, 112, Fig. 1,) including the power distribution box ( e.g., 112, Fig. 1)  in advance of establishing the wireless communication link ( see the wireless link between 104, 106, 108, 110, 112 and 102, Fig. 1) ( further see col 6, line 1-10, after selecting an appliance from the appliance list, remote 102 communicates with appliance, therefore, the selection of the appliance  is before the communication)  ; displaying, on the screen of the external setting device ( see Fig. 2), a list of the plurality of power distribution boxes ( lists of devices, Fig. 2) ; and receiving a user selection of the power distribution box from the list of the plurality of power distribution boxes ( When a user selects an appliance to control at the remote control, the remote control sends a message to the appliance requesting a menu description, col 4, line 4-10, see 602, Fig. 6) , wherein the wireless communication link is established in response to the user selection ( see 604, 606, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 10,to receive advertisement messages from a plurality of power distribution boxes including the power distribution box in advance of establishing the wireless communication link; display, on the screen of the external setting device, a list of the plurality of power distribution boxes; and receive a user selection of the power distribution box from the list of the plurality of power distribution boxes, wherein the wireless communication link is established in response to the user selection, as taught by Vidal, in order to let the user remotely select a desired device to control, make it easy for the user to control and improve the user’s experience.

11. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US20130245849)  and Kameda (US 20150011174)  in further view of Vidal (US8054211) and Zeiler ( US 20130109375).
With regard to claim 13, the combination of Paul and Kameda teaches all the limitations of claim 10, but not receiving advertisement messages from a plurality of power distribution boxes including the power distribution box and from a power tool in advance of establishing the wireless communication link; displaying, on the screen of the external setting device, a list of the plurality of power distribution boxes and the power tool; and receiving a user selection of the power distribution box from the list of the plurality of power distribution boxes, wherein the wireless communication link is established in response to the user selection.
However, Vidal teaches receiving advertisement messages from a plurality of power distribution boxes ( e.g., 104, 106, 108, 110, 112, Fig. 1,) including the power distribution box ( e.g., 112, Fig. 1)  in advance of establishing the wireless communication link ( see the wireless link between 104, 106, 108, 110, 112 and 102, Fig. 1) ( further see col 6, line 1-10, after selecting an appliance from the appliance list, remote 102 communicates with appliance, therefore, the select of the appliance  is before the communication)  ; displaying, on the screen of the external setting device ( see Fig. 2), a list of the plurality of power distribution boxes ( lists of devices, Fig. 2) ; and receiving a user selection of the power distribution box from the list of the plurality of power distribution boxes ( When a user selects an appliance to control at the remote control, the remote control sends a message to the appliance requesting a menu description, col 4, line 4-10, see 602, Fig. 6) , wherein the wireless communication link is established in response to the user selection ( see 604, 606, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 10,to receive advertisement messages from a plurality of power distribution boxes including the power 
Further,  Zeiler teaches about receiving advertisement messages from a power tool ( e.g., 605, Fig. 10) in advance of establishing the wireless communication link ( see wireless link between fob 610 and 605, Fig. 10); displaying, on the screen of the external setting device ( e.g., 610, Fig. 10) , a list of the power tool ( see [0131] A user navigates a GUI of the fob 610 to select the particular tool 605 from the tool database 285, which means the GUI of fob includes a list of devices, includes a power tool, while Paul teaches power distribution box ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Paul , Holle and Vidal, to receive advertisement messages from a power tool in advance of establishing the wireless communication link; display, on the screen of the external setting device, the power tool;, as taught by Zeiler, in order to increase the functionality of the remote control by adding the power tool, extend the remote controller’s capability, reduce the cost to add another independent remote controller for the power tool.

12. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US20130245849)  and Kameda (US 20150011174)  in view of Boss ( US 2011/0320828) and Krummey (US9007186B1).
With regard to claim 14, the combination of Paul and Kameda teaches all the limitations of Claim 10, but not after establishing the wireless communication link, receiving current disconnect configuration data from the power distribution box, and wherein providing the 
However, Boss teaches after establishing the wireless communication link( 102 and 30 can communicates through wireless channel 100, Fig. 1, [0054]), receiving current disconnect configuration data( e.g., 410 receives device information, Fig. 4)  from the power distribution box( e.g., 102, Fig. 1, Burch teaches about the power distribution box), and wherein providing the configuration information includes displaying current priority levels of the plurality of outlet circuits( see [0079] in 410, 30 receives priority information of the device, Fig. 4 Burch teaches about outlets circuits), obtained from the current disconnect configuration data( e.g., 410, Fig. 4).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 10, to receive current disconnect configuration data from the power distribution box after establishing the wireless communication link, and wherein providing the configuration screen includes current priority levels of the plurality of outlet circuits, obtained from the current disconnect configuration data, as taught by  Boss, in order to generate control information in consideration of current operating status of the device, avoid abrupt change of operation, and make use the system can provide reliable operation.
Further,  Krummey teaches  providing the configuration screen includes displaying data, on the screen of the external setting device ( e.g., 210, Fig. 16, Fig. 28, Fig. 28 shows that the external control device 210 can displaying current state of power device, while Boss teaches these data including the priority level) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kameda and  Boss, to .

13. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US20130245849)  and Kameda (US 20150011174)  in further view of Krummey (US9007186B1).
With regard to claim 15, the combination of Paul and Kameda teaches all the limitations of claim 10, but not obtaining, over the wireless communication link, power data captured by the power distribution box; and displaying the power data on the screen.
However, Krummey teaches obtaining, over the wireless communication link ( e.g., see wireless link between 10 and 210, Fig. 16) , power data captured by the power distribution box; and displaying the power data on the screen ( see Fig.28, the current power use in the screen of 210) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 10, to obtain, over the wireless communication link, power data captured by the power distribution box; and displaying the power data on the screen, as taught by  Krummey, in order to inform the user about the current status of the power distribution box, therefore the user can make decision based on the current status of the power distribution box, improve the user experience and provide an opportunity for adaptive control the system.

s 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burch ( US 20140240902 )  in view of Kameda (US 20150011174)
With regard to claim 16, Burch teaches a power distribution box operable to be configured, the power distribution box comprising:
a housing portion ( housing of 110a_1, Fig. 6) ;
a base portion ( see the base of 110a_1, Fig. 6)  elevating the housing portion  ( housing of 110a_1, Fig. 6)  the above a surface on which the power distribution box is placed ( see claim 1 of Burch);
a power source input  ( 304, Fig. 6) operable to receive power from an external power source ( e.g., 102, Fig. 6, Fig. 2) ;
a plurality of outlet circuits ( e.g., 140A-D, Fig. 2 or see outlet on 110a-1, Fig. 6) electrically coupled to the power source input ( e.g., 102, Fig. 2, Fig. 6);
an antenna ( e.g., antenna on 110a_1, Fig. 6) ; and
a power disconnect controller ( e.g., 150, Fig. 2)  ,
configured to establish a wireless communication link with( see wireless link between 110a_1 and 312, Fig. 6)  an external setting device ( e.g., 312, Fig. 6),
the disconnect configuration data including priority data for each of the plurality of outlet circuits, and having priority levels assigned to the plurality of outlet circuits ([0032]The priority levels may be set ..may be configurable by a user via a priority selector 156 associated with each outlet circuit 140. see [0033] The priority selector 156 provides an indication of the user's priority selection to the PD module) as specified by the priority data in the disconnect configuration data (a predetermined priority level [0029] or an indication of the user's priority selection from 156 to the PD module 150.[0032]).
Burch does not explicitly teach configured the power disconnect controller coupled to the antenna, to receive, over the wireless communication link, disconnect configuration data, the 
However, Kameda teaches configured the power disconnect controller coupled to the antenna ( 13 in 10 has an antenna [0062])  to receiving over the wireless communication link (wireless link between 20-1 and 10, Fig. 1) from the external setting device (20-1, Fig. 1) , disconnect configuration data ( individual information sent from 202 to 101, Fig. 5, see [0082] individual tap information) includes the priority information,( [0083] each tap/outlet has individual tap information) for a plurality of outlet circuits ( 31_1, 31_2, Fig. 1) of the power distribution box ( 10 and 30-1, which can be wired connected, Fig. 1), priority data in the received disconnect configuration data ( individual information sent from 202 to 101, Fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power distribution box of Burch, to configured the power disconnect controller coupled to the antenna, configure to receive, over the wireless communication link, disconnect configuration data, disconnect configuration data, the disconnection configuration data including priority data for each of the plurality of outlet circuits and priority data in the received disconnect configuration data, as taught by Kameda, in order to remotely control the power distribution, add additional controllability   for the power distribution box, improve the user experience .
With regard to claim 17, the combination of Burch and Kameda teaches all the limitations of claim 16, Burch further teaches a plurality of disconnect switches ( e.g., A-D, Fig. 2)  , each coupled to one of the plurality of outlet circuits ( e.g., 140A-D, Fig. 2),
wherein the power disconnect controller ( e.g., 150, Fig. 2) is coupled to each of the plurality of disconnect switches( e.g., A-D, Fig. 2)   and configured to individually control the plurality of disconnect switches( e.g., A-D, Fig. 2)  .
With regard to claim 20, the combination of Burch and Kameda teaches all the limitations of claim 16, Burch further teaches wherein the disconnect configuration data further specifies a mode of each of the plurality of outlet circuits, and wherein the mode is one selected from a group of an always-on mode in which priority disconnect is disabled and a priority disconnect mode in which priority disconnect is enabled ( see [0037], the mode of the outlet circuits 140 are set to be either in an always-on mode or a priority disconnect mode) 


15. Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burch ( US 20140240902 ) and Kameda (US 20150011174) in further view of De Menezes (US 20180042091).
With regard to claim 18, the combination of Burch and Kameda teaches all the limitations of claim 16, Burch further teaches a wireless communication module ( e.g., 324, Fig. 8) coupled to the antenna( e.g., 326, Fig. 8) and configured to establish the wireless communication link with the external setting device ( e.g., 314, 330, Fig. 8, Kameda teaches about external setting box 20_1, Fig. 1)  current sensor inputs figured to receive current data from current sensors  ( e.g., W, X, Y, Z, Fig. 2) associated with the plurality of outlet circuits ( e.g., 140A-140D, Fig. 2); and a processor  ( e.g., 150, Fig. 2) configured to control a plurality of disconnected switch ( e.g., A, B, C, F, Fig. 2) , each  coupled to one of the plurality of outlet circuits ( e.g., 140A, 140B, 140C, 140D, Fig. 2) , based on the current data( output of the current sensor, [0027]) and the disconnect configuration data ( a disconnect scheme, [0027]) ( see [0027] 150 control to open and close the switches based on the output from the current sensor and a disconnect scheme). 

	The combination of Burch and Kameda does not explicitly teach a memory  store the disconnect configuration data received from the external setting box.
	However, De Menezes teaches a memory ( e.g., 120, Fig. 3) store the disconnect configuration data ( data from 13, Fig. 3, further see Fig. 1, step 1, 2, 3) received from the external setting box ( e.g., 13, Fig. 3) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power distribution box of claim 16, to configure a memory  to  store the disconnect configuration data received from the external setting box, as taught by De Menezes, in order to store configuration information for a subsequent operation, avoid loss of the information, improve the capability of the system to operate in a complicated program because of the storage of the information.
With regard to claim 19, the combination of Burch, Kameda and De Menezes teaches all the limitations of claim 18,  Burch further teaches the power disconnect controller further comprises: a control output unit ( e.g., output of 150 that connects to A, B, C, D, Fig. 2) coupled to the processor ( e.g., 150, Fig. 2) and to the plurality of disconnect switches ( e.g., A, B, C, D, Fig. 2) , the control output unit providing an interface between the processor ( e.g., 150, Fig. 2) and the plurality of disconnect switches (e.g., A, B, C, D, Fig. 2).

16. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Burch ( US 20140240902 )  and Kameda (US 20150011174) in further view of Carlino (US20060176630).
With regard to claim 21, the combination of Burch and Kameda teaches all the limitations of claim 16, but not the power disconnect controller further is configured to transmit, to the external 
a first notification of a tripped breaker of the power distribution box; and
a second notification of opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits.
However, Carlino teaches the power disconnect controller ( e.g.,10, 15, Fig. 1)  further is configured to transmit, to the external setting device ( e.g., 20, Fig. 1)  over the wireless communication link ( see the wireless communication between 15 and 20, Fig. 1), at least one selected from the group consisting of :the disconnect configuration data;
a first notification of a tripped breaker of the power distribution box( see abstract, monitor device receives trip data and send to the receiver device  ); and
a second notification of opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power distribution box of claim 16, to transmit, to the external setting device over the wireless communication link, at least one selected from a group consisting of :the disconnect configuration data; a first notification of a tripped breaker of the power distribution box; and a second notification of opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits, as taught by Carlino, in order to report the current condition of the power distribution path to the controller, therefore the controller can use the data to analysis the operating condition, provide adaptive operating command and improve the intelligence and accuracy  of the operation .

17. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Burch ( US 20140240902 )  and Kameda (US 20150011174).in further view of Gelonese ( US 9,106,099 ).
With regard to claim 22, the combination of Burch and Kameda teaches all the limitations of claim 16, Burch further teaches further comprising an indicator coupled to the power disconnect controller ( [0043] indicate light are controlled by PD module)
Burch does not teach  wherein the power disconnect controller controls the indicator to indicate that at least one selected from a group of: a sum current level of the plurality of outlet circuits is approaching a priority disconnect threshold before the sum current level exceeds the priority disconnect threshold; and a first current level of a first outlet circuit of the plurality of outlet circuits is approaching an individual circuit current threshold before the first current level exceeds the individual circuit current threshold.
However, Gelonese teaches the power disconnect controller controls the indicator to indicate that at least one selected from a group of: a sum current level of the plurality of outlet circuits is approaching a priority disconnect threshold before the sum current level exceeds the priority disconnect threshold; and a first current level of a first outlet circuit of the plurality of outlet circuits is approaching an individual circuit current threshold before the first current level exceeds the individual circuit current threshold(the warning device configured to warn that the threshold value is shortly to be reached, claim 11 of Gelonese, which Burch teaches about  determining whether the individual current levels exceed an individual current threshold in claim 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power distribution box of claim 16, to configure the power disconnect controller to control the indicator to indicate that at least one selected from a group of: a sum current level of the plurality of outlet circuits is approaching a priority disconnect threshold before the sum current level exceeds the priority disconnect threshold; and a first current level of a first outlet circuit of the plurality of outlet circuits is approaching an individual circuit current threshold before the first current level exceeds the .

18. Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Burch ( US 20140240902 )  and Kameda (US 20150011174) in further view of  Nakagawa (US 20110179188).
With regard to claim 23, the combination of Burch and Kameda teaches all the limitations of claim 1, Kameda further teaches about using received the disconnect configuration data in the power distribution box ( see 10 use the disconnect configuration data sent from 20_1, Fig. 1)
but not overwriting previous disconnect configuration data stored in a memory of the power distribution device in response to receiving the disconnect configuration data. 
	However, Nakagawa teaches overwriting previous disconnect configuration data stored in a memory of the power distribution device in response to receiving the disconnect configuration data teaches ([0220]The storage device overwrites the old priorities of … 
with the new priorities.) Further, Kameda teaches about using the received disconnect configuration data. The combination of Kameda and Nakagawa teaches about overwrite previous disconnect configuration stored in  the memory of the power distribution device in response to receiving the disconnect configuration data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of claim 1, to overwrite previous disconnect configuration data stored in a memory of the power distribution device in response to receiving the disconnect configuration data, as taught by Nakagawa , in order to 


Response to Argument 
19.  Applicant’s arguments with respect to claims 1, 10, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
20,  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weiler (US5936318A) teaches about power distribution arrangement through user control
Batzler (US8410633)  teaches about reassign the priority level through user’s interface.B2
Chin (US20080114997A1) teaches about update the priority queue
Wada (US20100122257)  teaches about overwrite priority data.
Inoue ( US 6041184). Teaches previously input calibration information is overwritten with the latest data such that calibration information for the present photographer is automatically input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PINPING SUN/Primary Examiner, Art Unit 2836